DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-15, 17-22, and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-20, 22-25 and 28 of U.S. Patent No. 10,661,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,661,963 contain every element of claims 1-27 of the instant application and as such anticipate claims 1-15, 17-22, and 24-27 of the instant application.  Insofar as the claims of U.S. Patent No. 10,661,963 contain the first surface treatment comprising an application of ink and the second surface treatment comprising an ionization treatment, the structure implied by the product-by-process recitations “the application of ink occurs prior to the ionization treatment” (claim 1), “the first surface treatment occurs prior to the second surface treatment” (claim 14), and “an ionization treatment applied after the application of the ink” (claim 21) is met by the claims of U.S. Patent No. 10,661,963.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 00/02782 to Smith et al., Patent Application Publication No. 2014/0105523 to Bazbaz, and U.S. Patent No. 5,631,068 to Smith.
Regarding claim 1, Smith et al. discloses the claimed invention, except for a first side wall, and a second side wall wherein the first and second side walls are disposed on opposite sides of the front and back walls and connecting the front wall to the back wall; wherein each of the front wall, back wall, first side wall and second side wall comprise two layers further comprising (i) a first layer comprising a woven polymer, and (ii) a second layer comprising polymer film.  Bazbaz teaches that it is known in the to provide a first side wall (first side wall of bag 100k; Fig. 15; claim 16), and a second side wall (second side wall of bag 100k; Fig. 15; claim 16), wherein the first and second side walls are disposed on opposite sides of the front and back walls (first and second side walls which include gussets are shown on opposite sides of the front and back walls of the bag 100k; Fig. 15; claim 16) and connecting the front wall to the back wall (as shown; Fig. 15); wherein each of the front wall, back wall, first side wall and second side wall comprise two laminated layers (the front wall, back wall, first side wall, and second side wall includes first and second layers laminated together; Fig. 15; paragraphs [0020], [0027], [0068]) comprising (i) a first layer comprising woven polymer (first layer of woven polypropylene, polyester, or polyethylene strips which may be biaxially oriented; Fig. 15; paragraphs [0020], [0027], [0068]), and a (ii) a second layer comprising an polymer film (second layer of oriented polypropylene film or oriented polyethylene film; Fig. 15; paragraphs [0020], [0027], [0069]).  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make the Smith et al. bag with first and second opposed side walls and a first layer of woven polymer laminated to a second layer of polymer film, as in Bazbaz, in order to render the bag suitable for food, animal food, or other bulk items including liquids, solids, powders, chemicals or the like (Bazbaz; paragraphs [0008], [0074]), and be able to be manufactured more quickly and less costly than conventional woven bags while still providing the strength and durability and reducing the potential for tearing, damage, infestation, and loss of contents (Bazbaz; paragraphs [0029], [0030]).
Furthermore, Smith et al. discloses the claimed invention, especially a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, have been treated with a first surface treatment, wherein the first surface treatment comprises an application of an ink (peelably attached region 215; page 18, line 25 through page 19, line 6; page 21, lines 3-12).  However, Smith et al. does not disclose a second surface treatment comprising an ionization treatment, wherein the application of ink occurs prior to the ionization treatment.  Smith teaches that it is known in the art to treat a surface portion of an analogous bag by ionization (corona discharge) after the surface portion has been applied with ink (60; column 12, lines 16-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second surface treatment comprising ionization subsequent to a first surface treatment comprising an application of ink at a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, in the Smith et al. bag, as in Smith, in order to control the sealing strength of the sealed closure in the bag.
Having met the claimed bag structure, the sealed closure in the Smith et al. bag, as modified by Bazbaz and Smith, as discussed above, meets the structure implied by the functional recitation “wherein the sealed closure has a controlled sealing strength and is adapted to be opened by hand”.
Regarding claim 2, making the Smith et al. bag with first and second opposed side walls and a first layer of woven polymer laminated to a second layer of polymer film, as in Bazbaz and discussed above, meets the recitation “the first layer comprises woven polymer strips.”
Regarding claim 3, making the Smith et al. bag with first and second opposed side walls and a first layer of woven polymer laminated to a second layer of polymer film, as in Bazbaz and discussed above, meets the recitation “the second layer comprises an oriented polymer film.”
Regarding claim 4, Smith et al. discloses the first end of the bag is sealed without an adhesive (page 18, lines 25-29).
Regarding claim 5, Smith et al. discloses the peelably attached region (215) include peelable heat welded and peelable heat sealed regions (page 18, 25-27), which meets the structure implied by the product-by-process recitation “the first end of the bag is sealed using at least one of heated air or pressure.”
Regarding claim 6, Smith et al. discloses the first end of the bag further comprises an easy open feature in the front wall, wherein the easy open feature is covered by the sealed closure.
Regarding claim 7, Smith et al. discloses the comprises a line of weakness formed in the front face which may be ruptured to form the mouth of the bag (page 7, lines 1-3), which meets the recitation “weakened area…through or partially through the first layer, the second layer, or both the first layer and second layer of the front or back wall of the bag.”  However, it is uncertain if the line of weakness in Smith et al. comprises a plurality of cuts or perforations, or both.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the line of weakness as a plurality of cuts or perforations, or both, in the modified Smith et al. bag, since it was known in the bag art that a plurality of cuts or perforations, or both, provide a line of weakness.
Regarding claim 8, Smith et al. discloses the claimed invention, especially making the line of weakness as a plurality of cuts or perforations, or both, in the modified Smith et al. bag, as set forth in the rejection of claim 7 above.  Moreover, Smith et al. discloses the mouth of the bag being defined by a line of weakness (page 7, lines 1-3), wherein the mouth is parallel to the top and bottom edges of one of the walls of the bag and spaced apart from the bottom or top edge of the bag when the bag ends are sealed (Figs. 22D and 22E).  However, it is unclear if the weakened area is at a distance of from about 10% to about 30% of the distance from the top edge to the bottom edge, or at a distance of from about 10% to about 30% of the distance from the bottom edge to the top edge of the front or rear wall of the bag, and extending horizontally over about 60% to about 90% of the width of the front wall or the back wall of the bag.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the weakened area at a distance of from about 10% to about 30% of the distance from the top edge to the bottom edge, or at a distance of from about 10% to about 30% of the distance from the bottom edge to the top edge of the front or rear wall of the bag, and extending horizontally over about 60% to about 90% of the width of the front wall or the back wall of the modified Smith et al. bag, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 9, Smith et al. discloses the claimed invention, especially making the line of weakness as a plurality of cuts or perforations, or both, in the modified Smith et al. bag, as discussed above.  However, it is uncertain if the plurality of cuts or perforations, or both, define a tab.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to make the plurality of cuts or perforations, or both, define a tab or whatever form or shape was desired or expedient in the modified Smith et al. bag, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 10, having met the claimed bag structure of claim 1, the Smith et al. bag as modified by Bazbaz and Smith, and discussed above, meets the structure implied by the functional recitation “wherein the sealed closure exhibits less than a 3% failure rate when the bag is subjected to a drop test in accordance with the ASTM D5276 standard.”
Regarding claim 11, Smith et al. and Bazbaz disclose the claimed invention, as discussed above, except for each of the front wall, the back wall, the first side wall, and the second side wall further comprise a third layer, and wherein the third layer comprises a polymer film and laminates the first layer and the second layer together.  Bazbaz further teaches an analogous bag formed of laminated polymers, wherein a third layer is positioned between the first and second layers (paragraph [0026]).  Therefore, providing each of the front wall, the back wall, the first side wall, and the second side wall of the modified Smith et al. bag with a third layer, wherein the third layer comprises a polymer film and laminates the first layer and the second layer together, as in Bazbaz, in order to render the bag suitable for food, animal food, or other bulk items including liquids, solids, powders, chemicals or the like (Bazbaz; paragraphs [0008], [0074]), and be able to be manufactured more quickly and less costly than conventional woven bags while still providing the strength and durability and reducing the potential for tearing, damage, infestation, and loss of contents (Bazbaz; paragraphs [0029], [0030]).
Regarding claim 12, making the Smith et al. bag with first and second opposed side walls and a first layer of woven oriented polypropylene strips or oriented polyethylene strips laminated to a second layer of oriented polypropylene film or oriented polyethylene film, as in Bazbaz and discussed above, meets the recitation “the first layer and the second layer comprise the same material.”
	Regarding claim 13, Bazbaz further discloses the third layer can comprise a woven polymer, including, but not limited to, polypropylene, high density polyethylene, low density polyethylene, polyester, or any combination thereof.  The third layer can alternatively comprise a polymeric film, including, but not limited to, polypropylene, polyethylene, polyethylene terephthalate, polyamide, or any combination thereof.  The third layer can further comprise an oriented polymeric film, including, but not limited to, oriented polypropylene, biaxially-oriented polypropylene, oriented polyethylene, biaxially-oriented polyethylene, oriented polyethylene terephthalate, biaxially-oriented polyethylene terephthalate, oriented polyamide, biaxially-oriented polyamide, or any combination thereof.  Therefore, providing each of the front wall, the back wall, the first side wall, and the second side wall of the modified Smith et al. bag with a third layer, wherein the third layer comprises a polymer film and laminates the first layer and the second layer together, as in Bazbaz and discussed above, meets the recitation “the first layer, the second layer, and the third layer comprise the same material.”
Regarding claim 14, Smith et al. discloses the claimed invention, especially the first end of the bag being sealed without an adhesive (page 18, 25-29).  However, Smith et al. does not disclose a first side wall, and a second side wall wherein the first and second side walls are disposed on opposite sides of the front and back walls and connecting the front wall to the back wall; wherein each of the front wall, back wall, first side wall and second side wall comprise two layers further comprising (i) a first layer comprising woven polyethylene strips, and (ii) a second layer comprising a polyethylene film.  Bazbaz teaches that it is known in the to provide a first side wall (first side wall of bag 100k; Fig. 15; claim 16), and a second side wall (second side wall of bag 100k; Fig. 15; claim 16), wherein the first and second side walls are disposed on opposite sides of the front and back walls (first and second side walls which include gussets are shown on opposite sides of the front and back walls of the bag 100k; Fig. 15; claim 16) and connecting the front wall to the back wall (as shown; Fig. 15); wherein each of the front wall, back wall, first side wall and second side wall comprise two laminated layers (the front wall, back wall, first side wall, and second side wall includes first and second layers laminated together; Fig. 15; paragraphs [0020], [0027], [0068]) comprising (i) a first layer comprising woven polyethylene strips which may be biaxially oriented (Fig. 15; paragraphs [0020], [0027], [0068]), and a (ii) a second layer comprising an oriented polyethylene film (Fig. 15; paragraphs [0020], [0027], [0069]).  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make the Smith et al. bag with first and second opposed side walls and a first layer of woven polyethylene strips laminated to a second layer of polyethylene film, as in Bazbaz, in order to render the bag suitable for food, animal food, or other bulk items including liquids, solids, powders, chemicals or the like (Bazbaz; paragraphs [0008], [0074]), and be able to be manufactured more quickly and less costly than conventional woven bags while still providing the strength and durability and reducing the potential for tearing, damage, infestation, and loss of contents (Bazbaz; paragraphs [0029], [0030]).
Furthermore, Smith et al. discloses the claimed invention, especially a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, have been treated with a first surface treatment, wherein the first surface treatment comprises an application of an ink (peelably attached region 215; page 18, line 25 through page 19, line 6; page 21, lines 3-12).  However, Smith et al. does not disclose a second surface treatment comprising an ionization treatment, wherein the first surface treatment occurs prior to the second surface treatment.  Smith teaches that it is known in the art to treat a surface portion of an analogous bag by ionization (corona discharge) after the surface portion has been applied with ink (60; column 12, lines 16-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second surface treatment comprising ionization subsequent to a first surface treatment comprising an application of ink at a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, in the Smith et al. bag, as in Smith, in order to control the sealing strength of the sealed closure in the bag.
Having met the claimed bag structure, the sealed closure in the Smith et al. bag, as modified by Bazbaz and Smith, as discussed above, meets the structure implied by the functional recitation “wherein the sealed closure has a controlled sealing strength and is adapted to be opened by hand”.
Regarding claim 15, Smith et al. discloses the peelably attached region (215) include peelable heat welded and peelable heat sealed regions (page 18, 25-27), which meets the structure implied by the product-by-process recitation “the first end of the bag is sealed using at least one of heated air or pressure.”	
Regarding claim 17, having met the claimed bag structure of claim 1, Smith et al., Bazbaz, and Smith, as discussed above, meets the structure implied by the functional recitation “wherein the sealed closure exhibits less than a 3% failure rate when the bag is subjected to a drop test in accordance with the ASTM D5276 standard.”
	Regarding claim 18, Smith et al. discloses the sealed closure further comprises a flap (along edge 213) formed from a portion of the back wall that is not sealed to the front wall.
	Regarding claim 19, Smith et al. discloses the flap extends along the width of the bag.
	Regarding claim 20, having met the claimed structure of the flap, as discussed above, the flap in Smith et al. meets the structure implied by the functional recitation “the sealed closure is adapted to be opened by pulling the flap.”
	Regarding claim 21, Smith et al. discloses the claimed invention, especially the first end of the bag is sealed without an adhesive (page 18, 25-29).  However, Smith et al. does not disclose a first side wall, and a second side wall wherein the first and second side walls are disposed on opposite sides of the front and back walls and connecting the front wall to the back wall; wherein each of the front wall, back wall, first side wall and second side wall comprise two layers further comprising (i) a first layer comprising woven polypropylene strips, and (ii) a second layer comprising a polypropylene film.  Bazbaz teaches that it is known in the to provide a first side wall (first side wall of bag 100k; Fig. 15; claim 16), and a second side wall (second side wall of bag 100k; Fig. 15; claim 16), wherein the first and second side walls are disposed on opposite sides of the front and back walls (first and second side walls which include gussets are shown on opposite sides of the front and back walls of the bag 100k; Fig. 15; claim 16) and connecting the front wall to the back wall (as shown; Fig. 15); wherein each of the front wall, back wall, first side wall and second side wall comprise two laminated layers (the front wall, back wall, first side wall, and second side wall includes first and second layers laminated together; Fig. 15; paragraphs [0020], [0027], [0068]) comprising (i) a first layer comprising woven polypropylene strips which may be biaxially oriented (Fig. 15; paragraphs [0020], [0027], [0068]), and a (ii) a second layer comprising an oriented polypropylene film (Fig. 15; paragraphs [0020], [0027], [0069]).  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make the Smith et al. bag with first and second opposed side walls and a first layer of woven polypropylene strips laminated to a second layer of polypropylene film, as in Bazbaz, in order to render the bag suitable for food, animal food, or other bulk items including liquids, solids, powders, chemicals or the like (Bazbaz; paragraphs [0008], [0074]), and be able to be manufactured more quickly and less costly than conventional woven bags while still providing the strength and durability and reducing the potential for tearing, damage, infestation, and loss of contents (Bazbaz; paragraphs [0029], [0030]).
Furthermore, Smith et al. discloses the claimed invention, especially a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, have been treated with a first surface treatment, wherein the first surface treatment comprises an application of an ink (peelably attached region 215; page 18, line 25 through page 19, line 6; page 21, lines 3-12).  However, Smith et al. does not disclose a second surface treatment comprising an ionization treatment applied after the application of ink.  Smith teaches that it is known in the art to treat a surface portion of an analogous bag by ionization (corona discharge) after the surface portion has been applied with ink (60; column 12, lines 16-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second surface treatment comprising ionization subsequent to a first surface treatment comprising an application of ink at a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, in the Smith et al. bag, as in Smith, in order to control the sealing strength of the sealed closure in the bag.
Having met the claimed bag structure, the sealed closure in the Smith et al. bag, as modified by Bazbaz and Smith, as discussed above, meets the structure implied by the functional recitation “wherein the sealed closure has a controlled sealing strength and is adapted to be opened by hand”.
Regarding claim 22, Smith et al. discloses the peelably attached region (215) include peelable heat welded and peelable heat sealed regions (page 18, 25-27), which meets the structure implied by the product-by-process recitation “the first end of the bag is sealed using at least one of heated air or pressure.”
	Regarding claim 24, having met the claimed bag structure of claim 1, Smith et al., Bazbaz, and Smith, as discussed above, meets the structure implied by the functional recitation “wherein the sealed closure exhibits less than a 3% failure rate when the bag is subjected to a drop test in accordance with ASTM D5276 including hanging a filled bag at 145°F for 72 hours followed by a 6 point drop test from a height of at least 4 feet, followed by storage at -27°F for 24 hours followed by another 6 point drop test from a height of at least 4 feet.”
	Regarding claim 25, Smith et al. discloses the sealed closure further comprises a flap (along edge 213) formed from a portion of the back wall that is not sealed to the front wall.
	Regarding claim 26, Smith et al. discloses the flap extends along the width of the bag.
	Regarding claim 27, having met the claimed structure of the flap, as discussed above, the flap in Smith et al. meets the structure implied by the functional recitation “the sealed closure is adapted to be opened by pulling the flap.”

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicant’s arguments filed 08/27/2021 regarding claims 1-15, 17-22, and 24-27 being rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-20, 22-25 and 28 of U.S. Patent No. 10,661,963 have been fully considered but they are not persuasive.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the claims in U.S. Patent No. 10,661,963.
	Regarding applicant’s remark that the corona discharge process in the Smith reference does not affect the sealing strength or ease of opening the tamper-evident closure, it is noted that the sealed closure of Smith bag includes a corona discharge process applied to strip (20’) after ink (60) has been applied to the strip (20’), which increases the bonding strength of the strip (20’), except for the areas of strip (20’) initially applied with ink (60) such that the ink (60), upon opening the sealed closure of the bag (10’), separates from the strip (20’) unlike an ink (62) applied over the portion of the strip (20’) that has been subjected to the corona discharge process, as depicted in Fig. 8B of Smith.  Insofar as only the ink (60) is releasable from the strip (20’), the bonding strength in the sealed closure of the bag between the ink (60) and the strip (20’) is weaker.  Therefore, it is maintained that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second surface treatment comprising ionization subsequent to a first surface treatment comprising an application of ink at a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, in the Smith et al. bag, as in Smith and discussed above, to the degree the claims set forth the metes and bounds of the recitation “the sealed closure has a controlled the sealing strength”.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Smith et al., Bazbaz, and Smith references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, Smith et al. discloses a sealed closure weakened to some extent with an ink between the materials to be sealed (page 18, lines 25-29 through page 19, lines 1-6).  Smith shows a sealed closure an ink (60) between materials to be sealed and that it is desirable control the sealing strength within the sealed closure by applying a corona discharge process over the ink, in order for one of the materials to be sealed to the ink weaker than the other of the materials to be sealed.  Therefore, it is maintained that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second surface treatment comprising ionization subsequent to a first surface treatment comprising an application of ink at a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, in the Smith et al. bag, as in Smith and discussed above.
In response to applicant’s arguments against the Smith reference individually (page 9, first paragraph), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Moreover, it is brought applicant’s attention that Smith et al. discloses the first end of the bag is sealed without an adhesive (page 18, lines 25-29).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734